Hart, J., This suit is an action on the bond of W. L. Euper, administrator of the estate of Fred. Swint, deceased. The original complaint was filed May 17, 1906. A demurrer to it was filed August 22, 1906. The record does not disclose that any disposition was ever made of this demurrer. On December 28, 1906, an amended complaint was filed, which is set out in full. It alleged that “Fred. Swint departed this life February, 1899, whether testate or intestate does not appear, leaving him surviving his widow, Lizzie Swint, and two minor heirs, Ethel and Emmett, of the respective ages of 13 and 6 years, and at the time of his death he owned about $2,000 in personal property; that on the 27th day of January, 1900, the defendant, W. L. Euper, was, by the Logan Probate Court, appointed administrator of the estate of the said Fred. Swint, deceased, and on the same day said W. L. Euper filed his bond as such administrator in the sum of $3,000, with B. Fible and R. P. Plarris as sureties and took charge of said Fred. Swint estate. * * * That on the nth day of February, 1902, the probate court ordered said administrator to file a new bond in said estate, which was done on the 26th day of May, 1902, with Isaac Peck, Robert P. Harris and Benno Stein as sureties. * * That on the .... day of.............., 190..., J. W. Skinner was, by the probate court of the Southern District of Logan County, appointed and qualified as guardian of the minors, Ethel and Emmett Swint. That on the 27th day of August, 1904, said administrator filed settlement, and the court found that he was indebted to said estate in the sum of $970.17, and ordered said amount paid over to the qualified guardians of said minors, Ethel and Emmett Swint, less the dower of one-third, which was ordered paid to the widow, Mrs. Lizzie Swint, a copy of [which] said order and judgment of the probate court is hereto attached and made a part hereof and marked ‘Exhibit C’. That the defendant, W, L. Euper, has now for more than 12 months neglected, failed and refused to pay said plaintiffs the said amounts so ordered by the said probate court. Wherefore plaintiffs pray judgment against W. L. Euper and his sureties on his administrator’s bond in the said sum of $970.17, together with the interest thereon at the rate of 10 per cent, per annum from August 27, 1904, until paid, and all their costs herein laid out and expended.” There was a judgment by default in favor of plaintiffs, and defendants appealed. The only question for consideration of the Supreme Court upon a defendant’s appeal from a judgment by default duly rendered against him is whether the allegations of the complaint are sufficient to authorize the judgment, Benton v. Holliday, 44 Ark. 56. Kirby’s Digest, § 6128, provides that “if the action, counterclaim, or setoff is founded on a note, bond, bill or other writing as evidence of indebtedness, the original copy thereof must be filed as a- part of the pleading.” Counsel for appellants claim that Exhibit C, the order of payment made by the probate court, is the foundation of appellee’s action, and is therefore a part of the pleadings, and governs the allegations in the complaint. If appellant’s contention is true, the cause should be reversed; for, if the Exhibit C controls the averments of the complaint, no valid order of payment is alleged. 'But we do not regard the order of payment as the foundation of the action. It is a suit on the bond of an administrator. In a suit on an administrator’s bond, in the case of Phillips v. Governor, 2 Ark. 382, the court said: “The injuries resulting from the nonperformance of the condition of the bond do not appear until some special breach or breaches are suggested and assigned. * * * The breaches assigned are considered ^s the gravamen or real foundation of the recovery.” The probate court may make an order of payment within two years after the date of letters of administration, but no cause of action arises on the bond of the administrator until the bond required by statute is given by the distributees and a demand for payment and a refusal on the part of the administrator. In every instance in this State of a case similar to this, the Supreme Court in its opinions has referred to it as an action on the bond of the administrator, and his failure to perform the orders of the probate court has been assigned as a breach of the bond. Morton v. State, 25 Ark. 46; Baker v. State, 21 Ar. 405; State v. Roth, 47 Ark. 223; Padgett v. State, 45 Ark. 495. In the case of State v. Bartlett, 68 Mo. 581, the court said: “The breach of the bond as copied above was sufficiently assigned; and, the settlement of the* former administrator alluded to in the petition being a mere instrument of evidence to be used in support of the alleged breach of the bond sued upon, it was not necessary to file it with the petition as a part thereof.” Even learned counsel for appellant use the following language in their abstract.- “The suit is based on the bond of W. E. Euper, administrator of the estate of Fred. Swint, deceased.” We are of the opinion.that the-suit is not founded on the order of payment made by the probate court, but that it is an action on the bond, and that the order of the payment is merely ■evidence to be used in support of the alleged breach of the bond. Having reached this conclusion, it follows as a necessary consequence that Exhibit C is no part of the complaint; for it is well settled in this State that in an action at law exhibits are no part of the pleadings unless the action is founded on the written instrument exhibited. Sorrells v. McHenry, 38 Ark. 127. The complaint avers the capacity in which plaintiffs sue, the grant of letters, the execution of the bond and the time from the date of the letters to the order of the. payment, and sufficiently alleges the order of payment and the refusal to pay on the-part of the administrator. The circuit court erred in rendering judgment with interest at 10 per cent. The judgment should be for interest at 6 per cent, from the 27th day of August, 1904, the date of the order of payment made by the probate court as shown by the complaint. The clerk is directed to modify the judgment. This error » being a substantial injury to the rights of appellants, appellees will be taxed with the costs of this appeal. Judgment affirmed with modification.